Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Newly submitted claims 28-29 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:   Claims 10-27 are drawn to a transistor in which the semiconductor is an oxide semiconductor, classified in CPC class/subclass H01L27/1225r.  Newly added claims 28-29 are drawn to a transistor in which the semiconductor film includes a microcrystal, classified in CPC class/subclass H01L29/78696.  The two inventions are independent and distinct because of their different classification and because the two inventions require different search terms and require different search strategies which would be a serious burden on the examiner if restriction is not required.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 28-29 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 28 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Support was not found for the limitation microcrystal.

Response to Arguments
                   Applicant has argued on the first page of Applicant’s Remarks that the rejection “ proposes a combination in which Hoffman ‘092’s channel layer is replaced with the “ZnO channel” of Okumura”.  This argument is respectfully found to be not persuasive because  Okumura was relied upon only for its teaching concerning the teaching with respect to the order of the silicon nitride and SiO2 insulating layers, which was  motivation for the order of the two insulating layers,
                     Applicant has argued on the second page of Applicant’s Remarks that Kanetani discloses annealing of amorphous silicon, and Applicant has also argued that the process disclosed by Kanetani will introduce impurities.  This argument is respectfully found to be not persuasive because Kanetani was relied upon for its disclosure that  annealing using laser results in the  heating of the gate, and Kanetani provided  motivation for the expectation that the larger crystals can be expected closer to the gate, a result of  the laser annealing will heat the gate.
                     Applicant has argued near the top of Applicant’s third page of Applicant’s Remarks that the reasoning in the last Office Action that the region farther from the gate shows no analysis or rational 
                       Applicant has argued on the third page of Applicant’s Remarks that the rejection does not explain why one would expect similar crystalline migration in an amorphous silicon layer and a ZnO layer or how one skilled in the art would apply an annealing process for amorphous silicon to the ZnO channel layer of Okumura without damaging the layer by the introduction of impurities.  This argument is respectfully found to be not persuasive because Okumura was relied upon only for its teaching concerning the teaching with respect to the order of the silicon nitride and SiO2 insulating layers, which was  motivation, in combination with other references, for the order of the two insulating layers, the Office Action stated the evidence given by Okamura for the order of the insulation layers starting at the bottom of page 4 and continuing on page 5 of the last Office Action.
                           On the fourth page of Applicant’s Remarks, applicant has argued that the Office has not clearly articulated the reason why the claimed invention would have been obvious, as Applicant has asked the the Office clearly articulate the reason why the invention would have been obvious.  This argument is respectfully found to be not persuasive because in the last Office Action the reasoning for each rejection was stated with the portions of the rejection pointed out and the reasoning for the correspondence with the limitation to which the reference was applied clearly stated and the reasoning  for the combination of the references stated in detail.  Applicant has asserted that the Office Action did not clearly articulate the reason why the claimed invention would have been obvious without evidence that the Office Action did not articulate the reason.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 10-11, 14-17, 20, and 26-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoffman et al (US 2006/0197092 A1)(“Hoffman”) in view of Kawasaki et al (US 2003/0047785 A1)(“Kawasaki”) and of Okumura et al (JP2002-289859) (a translation is provided with this Office Action) and of Ota et al (EP 1258928 A1)(“Ota”) and of Kanetani et al (JP07302909 A)(“Kanetani”)(a translation is provided) .
Hoffman discloses a semiconductor device, as Hoffman discloses a TFT (para. 0002) including
A gate electrode 220  over a substrate 210 (Fig 2 and para. 0033-0034)
A first gate insulating film 230  over the gate electrode (para. 0033) including silicon nitride, as Hoffman discloses the gate insulator may include silicon nitride (para. 0037)
A second gate insulating film over the first gate insulating film including silicon oxide, as Hoffman discloses the gate insulator may include silicon dioxide (para. 0037)
An oxide semiconductor film 240 over the second gate insulating film (para. 0033)
The oxide semiconductor includes indium and zinc, as Hoffman discloses the channel material may be zinc indium oxide (para. 0030 and 0033)
The oxide semiconductor film includes a first and a second region, as Hoffman discloses the regions in the oxide semiconductor layer which are treated with laser irradiation (para. 0028).
Hoffman is silent with respect to the order of the silicon nitride and silicon oxide layers of the gate dielectric layer, and Hoffman is also silent with respect to the relative crystallinity and relative 
Kawasaki discloses a thin film transistor which includes a substrate 2 (para. 0037 and Fig. 1), a

first insulating film 4a on the substrate , which is silicon nitride (para. 0040) and a second insulating film 4b on the first insulating film, the second insulating film being SiO.sub.2 (para. 0041), which Kawasaki discloses prevents deterioration of the device regardless of the substrate material (para. 0021). 
Okumura discloses a TFT (Fig. 2 shows bottom gate TFT) with a ZnO channel (Abstract of the translation)
And a gate electrode 2 on a substrate 1, (Abstract and page 1) an intermediate layer  to prevent ions from infiltrating into the gate insulating layer from the semiconductor layer 4 ( page 5, second para. , para. 5 and 6 of page 8)
The gate insulator is SiO2 (para. 5 and 6 of page 8, and page 10, para. 2)
The intermediate layer is silicon nitride (page 5, second para. and para. 5 and 6 of page 8)
The gate insulating film is on the gate electrode and the intermediate layer is on the gate insulating film and a semiconductor active layer of ZnO is on the intermediate layer (page 5, second para. and para. 5 and 6 of page 8).
Kanetani, in the same field of endeavor of laser annealing  of a channel layer (Abstract) of a bottom gate TFT (Fig. 7), discloses that large particles of crystallization of the layer form farther from the gate and smaller particles near the gate (para. 0006, para.  0012 and Fig. 2), which is a disclosure that the region of lower crystallinity forms farther from the gate than region of higher crystallinity, which forms nearer the gate.

It would have been obvious to one of ordinary skill in the art at the time of the invention to have expected the area of lower crystallinity in the device disclosed by Hoffman to have been in the second region farther from the gate in view of the disclosure made by Kanetani.
             Ota discloses that uv laser irradiation promotes crystallization of ZnO  films (Abstract and para. 0025).
           Re claim 11:  Hoffman discloses the semiconductor oxide includes gallium, as Hoffman discloses gallium oxide in combination with the other oxide (para. 0030).
          Re claim 14:  Hoffman discloses the semiconductor film includes amorphous and crystalline state, as Hoffman discloses the semiconductor film is selectively crystallized, which includes amorphous portions that are not crystallized (Fig. 4 shows areas that are not crysatllized).
         Re claim 15:  Hoffman discloses a semiconductor device, as Hoffman discloses a TFT (para. 0002) including
A gate electrode 220  over a substrate 210 (Fig 2 and para. 0033-0034)
A first gate insulating film 230  over the gate electrode (para. 0033) including silicon nitride, as Hoffman discloses the gate insulator may include silicon nitride (para. 0037)
A second gate insulating film over the first gate insulating film including silicon oxide, as Hoffman discloses the gate insulator may include silicon dioxide (para. 0037)
An oxide semiconductor film 240 over the second gate insulating film (para. 0033)

The oxide semiconductor film includes a first and a second region, as Hoffman discloses the regions in the oxide semiconductor layer which are treated with laser irradiation (para. 0028).
Hoffman also discloses a passivation layer  which is over the completed  TFTs (0065).
Hoffman is silent with respect to the order of the silicon nitride and silicon oxide layers of the gate dielectric layer, and Hoffman is also silent with respect to the relative crystallinity and relative positions of  first and second regions as Hoffman is silent with respect to the first region has a higher crystallinity than the second region the second region is located over the first region.
Kawasaki discloses a thin film transistor which includes a substrate 2 (para. 0037 and Fig. 1), a

first insulating film 4a on the substrate , which is silicon nitride (para. 0040) and a second insulating film 4b on the first insulating film, the second insulating film being SiO.sub.2 (para. 0041), which Kawasaki discloses prevents deterioration of the device regardless of the substrate material (para. 0021). 
Okumura discloses a TFT (Fig. 2 shows bottom gate TFT) with a ZnO channel (Abstract of the translation)
And a gate electrode 2 on a substrate 1, (Abstract and page 1) an intermediate layer  to prevent ions from infiltrating into the gate insulating layer from the semiconductor layer 4 ( page 5, second para. , para. 5 and 6 of page 8)
The gate insulator is SiO2 (para. 5 and 6 of page 8, and page 10, para. 2)
The intermediate layer is silicon nitride (page 5, second para. and para. 5 and 6 of page 8)

Kanetani, in the same field of endeavor of laser annealing  of a channel layer (Abstract) of a bottom gate TFT (Fig. 7), discloses that large particles of crystallization of the layer form farther from the gate and smaller particles near the gate (para. 0006, para.  0012 and Fig. 2), which is a disclosure that the region of lower crystallinity forms farther from the gate than region of higher crystallinity, which forms nearer the gate.
It would have been obvioius to one of ordinary skill in the art at the time of the invention to have combined the arrangement  disclosed by Kawasaki with the device disclosed by Hoffman in order to obtain the benefits disclosed by Okumura in suppressing leakage current of the gate insulalting film by preventing ions from infiltrating into the gate insulating film as disclosed by Okumura, which Okumura discloses results in improved device characteristics.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have expected the area of lower crystallinity in the device disclosed by Hoffman to have been in the second region farther from the gate in view of the disclosure made by Kanetani.
             Ota discloses that uv laser irradiation promotes crystallization of ZnO  films (Abstract and para. 0025).
           Re claim 16:   Hoffman discloses the semiconductor oxide includes gallium, as Hoffman discloses gallium oxide in combination with the other oxide (para. 0030).
             Re claim 17:    Hoffman discloses the semiconductor oxide includes gallium, as Hoffman discloses gallium oxide in combination with the other oxide (para. 0030).

              Re claim 21:  Hoffman discloses the passivation is in direct contact with the oxide semiconductor film, as Hoffman discloses in Fig. 2 that the passivation would be in direct contact with the oxide semiconductor layer 240, as Hoffman discloses a passivation layer  which is over the completed  TFTs (0065).
                 Re claim 26:  Hoffman discloses in Fig. 4 that the gate electrode and the first region overlap with each other, as the first and second region are over the gate electrode, as discussed in the rejection of claim 10.
                                    Re claim 27:  Hoffman discloses in Fig. 4 that the gate electrode and the first region overlap with each other, as the first and second region are over the gate electrode, as discussed in the rejection of claim 15.

Claims  12-13, 18-19,  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoffman et al (US 2006/0197092 A1)(“Hoffman”) in view of Kawasaki et al (US 2003/0047785 A1)(“Kawasaki”) and of Okumura et al (JP2002-289859) (a translation is provided with this Office Action) and of Ota et al (EP 1258928 A1)(“Ota”) and of  of Kanetani et al (JP07302909 A)(“Kanetani”)(a translation is provided)  as applied to claims 10 and 15 above, and further in view of Hoffman et al (US 2006/0163655 A1)(“Hoffman ‘655”).
Re claims  12 and 18:  Hoffman in view of Kawasaki and of Okumura and of Ota and Kanetani discloses the limitations of claims 10 and 15 as stated above.  Hoffman in view of Kawasaki and of Okumura and of Ota and of Kanetani is silent with respect to the recited thickness ranges.

It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the thickness disclosed by Hoffman ‘655 with the device disclosed by Hoffman in view of Kawasaki and of Okumura and of Ota and of Kanetani because the thickness of the silicon oxide and silicon nitride layers are within the ordinary skill in the art to determine by ordinary optimization(MPEP  2144.05(II)).
Re claims 13 and 19:  Hoffman ‘655 discloses the semiconductor film of 200 nm or less, as Hoffman ‘655 discloses the semiconductor film of 50 nm (para. 0030), and therefore the recited range is obvious (MPEP 2144.05). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the thickness disclosed by Hoffman ‘655 with the device disclosed by Hoffman in view of Kawasaki and of Okumura and of Ota and of Kanetani because the thickness of the silicon oxide and silicon nitride layers are within the ordinary skill in the art to determine by ordinary optimization(MPEP  2144.05(II)).

Claims 22  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoffman et al (US 2006/0197092 A1)(“Hoffman”) in view of Kawasaki et al (US 2003/0047785 A1)(“Kawasaki”) and of Okumura et al (JP2002-289859) (a translation is provided with this Office Action) and of Ota et al (EP 1258928 A1)(“Ota”) of Kanetani et al (JP07302909 A)(“Kanetani”)(a translation is provided)   as applied to claim 15 above, and further in view of Hoffman et al (US 2006/0079037 A1)(Hoffman ‘037”).

Hoffman ‘037 , in the same field of endeavor of TFT with zinc indium tin oxide channel material (para. 0032), discloses patterning the gate and channel and source and drain conductors (para. 0018), which can be combined with annealing steps (para. 0020 and 0031-0032 and 0034), the device is shown in Fig. 2 and Fig. 3.   It can be seen from combining  Fig. 2 and Fig. 3 that the combination of Hoffman ‘037 with Hoffman in view of Kawasaki and of Okumura and of Ota results in the passivation layer disclosed by Hoffman in view Kawasaki and of Okumura and of Ota having contact with the gate insulation layer.
 It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the passivation layer disclosed by Hoffman ‘037 with the device disclosed by Hoffman in view of Kawasaki and of Okumura and of Ota and of Kanetani in order to obtain the benefit of low cost as disclosed by Hoffman ‘037 (para. 0044).


Claim 24-25 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoffman et al (US 2006/0197092 A1)(“Hoffman”) in view of Kawasaki et al (US 2003/0047785 A1)(“Kawasaki”) and of Okumura et al (JP2002-289859) (a translation is provided with this Office Action) and of Ota et al (EP 1258928 A1)(“Ota”) and of  of Kanetani et al (JP07302909 A)(“Kanetani”)(a translation is provided)  as applied to claims 10 and 15  above, and further in view of Hoffman et al (US 2005/0199881 A1)(“Hoffman ‘881”).

Hoffman ‘881 discloses benefits of mixed oxides of Group 12 and Group 14 elements (para. 0052), which excludes the recited elements, and Hoffman ‘881 also discloses the semiconductor oxides include crystalline and noncrystalline mixed states (para. 0006).
It would have been obvious to one of ordinary skill in the art before the date of the invention to have combined the compounds absent the species disclosed by Hoffman ‘881 with the device disclosed by   Hoffman in view of Kawasaki and of Okumura and of Ota and of Kanetani   in order to obtain the benefits disclosed by Hoffman ‘881 such as mobility characteristics (para. 0032).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARIDAD EVERHART/Primary Examiner, Art Unit 2895